    Case 2:19-cv-00937-MHT-WC Document 25 Filed 07/08/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SHERELL M. PRICE-RODGERS,          )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )           2:19cv937-MHT
                                   )                (WO)
COMPU-LINK d/b/a CELINK,           )
                                   )
     Defendant.                    )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The        United       States       Magistrate        Judge's

recommendation (doc. no. 23) is adopted.

    (2) Defendant's motion to dismiss (doc. no. 6) is

granted.

    (3) This lawsuit is dismissed in its entirety.

    It is further ORDERED that costs are taxed against

plaintiff, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document   on    the   civil     docket    as    a   final    judgment
    Case 2:19-cv-00937-MHT-WC Document 25 Filed 07/08/20 Page 2 of 2



pursuant   to   Rule    58   of    the   Federal    Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 8th day of July, 2020.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
